 1
 2
 3
 4
 5                             UNITED STATES DISTRICT COURT
 6                                     DISTRICT OF NEVADA
 7
 8   MICHAEL K. DOUZAT,                                       Case No.: 2:17-cv-01740-NJK
 9          Plaintiff(s),                                               ORDER
10   v.                                                              [Docket No. 15]
11   ANDREW SAUL,
12          Defendant(s).
13         On January 7, 2020, the undersigned issued a report and recommendation that the motion
14 for reversal or remand be granted in that the case should be remanded for further proceedings.
15 Docket No. 25. The deadline for objecting to that report and recommendation expired on January
16 21, 2020. See Local Rule IB 3-2. No objection was filed.
17         Pursuant to the pilot program regarding magistrate judge consent in social security cases,
18 see General Order 2019-08, the parties have consented to the undersigned magistrate judge’s
19 handling of this case, see Docket No. 27; see also Fed. R. Civ. P. 73(a); 28 U.S.C. § 636(c)(1).
20         Accordingly, the Court hereby incorporates the findings and analysis in the report and
21 recommendation into this order and GRANTS the motion for reversal or remand (Docket No. 15)
22 for the reasons stated therein. The case is hereby remanded for further proceedings consistent with
23 the report and recommendation.         The Clerk’s Office is instructed to ENTER FINAL
24 JUDGMENT accordingly and to CLOSE this case.
25         IT IS SO ORDERED
26         Dated: January 22, 2020
27                                                              ______________________________
                                                                Nancy J. Koppe
28                                                              United States Magistrate Judge
                                                    1
